     Case 1:18-mc-00057-LJO-EPG Document 29 Filed 03/13/19 Page 1 of 5



 1
     JASSY VICK CAROLAN LLP
 2   Duffy Carolan (CA State Bar No. 154988)
     601 Montgomery Street, Suite 850
 3   San Francisco, California 94111
     Telephone:    (415) 539-3399
 4   Facsimile:    (415) 539-3394
     dcarolan@jassyvick.com
 5
     Jean-Paul Jassy (Cal. Bar No. 205513)
 6   Kevin L. Vick (Cal. Bar No. 220738)
     Elizabeth Capel (Cal. Bar. No. 313390)
 7   800 Wilshire Blvd., Suite 800
     Los Angeles, California 90017
 8   Tel: (310) 870-7048
     jpjassy@jassyvick.com
 9   kvick@jassyvick.com
     ecapel@jassyvick.com
10
     Attorneys for: WP Company LLC,
11   dba The Washington Post

12
                                 UNITED STATES DISTRICT COURT
13
                                EASTERN DISTRICT OF CALIFORNIA
14
                                           FRESNO DIVISION
15

16
     IN RE U.S. DEPARTMENT OF JUSTICE                    Misc. Case No. 1:18-mc-00057-LJO-EPG
17   MOTION TO COMPEL FACEBOOK TO                        Related Case No.: 1:18-cr-00207-LJO-SLO
     PROVIDE TECHNICAL ASSISTANCE IN                     (USA v. Denis Barrera-Palma et al.)
18   SEALED CASE, OPINION ISSUED IN OR
     ABOUT SEPTEMBER 2018,                               NOTICE OF APPEAL
19

20

21          NOTICE IS HEREBY GIVEN that Movant WP Company LLC, dba The Washington

22   Post, hereby appeals to the United States Court of Appeals for the Ninth Circuit from the

23   Judgment entered in this action on February 11, 2019, see ECF No. 26, denying Movant’s

24   Motion to Unseal (ECF No. 3).

25   Dated: March 13, 2019                               JASSY VICK CAROLAN LLP

26                                                       By:    /s/ Duffy Carolan
                                                         Duffy Carolan
27                                                       Attorneys for WP Company LLC, dba The
                                                         Washington Post
28

     Notice of Appeal by The Washington Post
     Case 1:18-mc-00057-LJO-EPG Document 29 Filed 03/13/19 Page 2 of 5



 1                   REPRESENTATION STATEMENT PER CIR. RULE 3-2
 2
      Movant/Appellant
 3    WP Company LLC, dba                      Represented by    Duffy Carolan
      The Washington Post                                        Jassy Vick Carolan LLP
 4
                                                                 400 Montgomery Street
 5                                                               Suite 200
                                                                 San Francisco, CA 94104
 6                                                               Tel: (415) 539-3399
                                                                 Fax: (415) 539-3394
 7                                                               dcarolan@jassyvick.com
 8                                                               Jean-Paul Jassy
                                                                 Kevin L. Vick
 9                                                               Elizabeth Capel
                                                                 800 Wilshire Blvd., Suite 800
10                                                               Los Angeles, California 90017
                                                                 Tel: (310) 870-7048
11                                                               jpjassy@jassyvick.com
                                                                 kvick@jassyvick.com
12                                                               ecapel@jassyvick.com
      Movant/Appellant
13
      American Civil Liberties Union &            Represented by Jennifer Stisa Granick
14    American Civil Liberties Union                             American Civil Liberties Union
      Foundation                                                 Foundation
15                                                               39 Drumm Street
16                                                               San Francisco, CA 94111
                                                                 Tel: (415) 343-0758
17                                                               jgranick@aclu.org

18                                                               Brett Max Kaufman
                                                                 American Civil Liberties Union
19                                                               Foundation
20                                                               125 Broad Street, 18th Floor
                                                                 New York, NY 10004
21                                                               Tel: (212) 549-2603
                                                                 bkaufman@aclu.org
22
      Movant/Appellant
23
      American Civil Liberties Union of Represented by           Christine P. Sun
24    Northern California & American Civil                       Jacob A. Snow
      Liberties Union Foundation of                              American Civil Liberties Union
25    Northern California                                        Foundation of Northern California
                                                                 & American Civil Liberties Union
26                                                               Foundation of Northern California
                                                                 39 Drumm Street
27
                                                                 San Francisco, CA 94111
28                                                               Tel: (415) 621-2493

     Notice of Appeal by The Washington Post
     Case 1:18-mc-00057-LJO-EPG Document 29 Filed 03/13/19 Page 3 of 5



 1
                                                                Fax: (415) 255-8437
 2                                                              cscun@aclunc.org
                                                                jsnow@aclunc.org
 3
      Movant/Appellant
 4    Electronic Frontier Foundation             Represented by Nathan D. Cardozo
 5                                                              Andrew Crocker
                                                                Aaron Mackey
 6                                                              Camille Fischer
                                                                Electronic Frontier Foundation
 7                                                              815 Eddy Street
                                                                San Francisco, CA 94109
 8
                                                                Tel: (415) 436-9333
 9                                                              Fax: (415)9436-9993
                                                                nate@eff.org
10                                                              andrew@eff.org
                                                                amackey@eff.org
11                                                              cfischer@eff.org
      Movant/Appellant
12
      Riana Pfefferkorn                    Represented by       Riana Pfefferkorn (Pro Se)
13                                                              559 Nathan Abbott Way
                                                                Stanford, CA 94305-8610
14                                                              Tel: (650) 736-8675
                                                                Fax: (650) 725-4086
15

16    Respondent
      United States District Court          Represented by      Unknown
17    Eastern District of Cal.
      (Fresno Division)
18
      (Hon. Lawrence J. O’Neill, presiding)
19    2500 Tulare Street
      Fresno, CA 93721
20

21    Other Interested Parties
      U.S. Department of Justice           Represented by       Jeffrey S. Pollak
22
                                                                U.S. Department of Justice
23                                                              950 Pennsylvania Avenue NW
                                                                Washington, DC 20530
24                                                              Tel (202) 514-6809
                                                                Fax: (202) 514-0163
25                                                              jeffrey.pollak@usdoj.gov
26
                                                                Kimberly A. Sanchez
27                                                              United States Attorney
                                                                Fresno Office
28

     Notice of Appeal by The Washington Post
     Case 1:18-mc-00057-LJO-EPG Document 29 Filed 03/13/19 Page 4 of 5



 1
                                                            2500 Tulare Street,,Suite 4401
 2                                                          Fresno, CA 93721
                                                            Tel: (559) 497-4038
 3                                                          kimberly.sanchez@usdoj.gov
 4

 5    Facebook, Inc.                       Represented by   Benjamin B. Wagner
                                                            Gibson, Dunn & Crutcher
 6                                                          1881 Page Mill Road
                                                            Palo Alto, CA 94304
 7                                                          Tel: (650) 849-5395
                                                            Fax: (650) 849-5095
 8
                                                            bwagner@gibsondunn.com
 9
                                                            Martie P. Kutscher
10                                                          Gibson Dunn and Crutcher LLP
                                                            1881 Page Mill Road
11                                                          Palo Alto, CA 94304
12                                                          Tel: (650) 849-5300
                                                            Fax: 650-849-5333
13                                                          mkutscher@gibsondunn.com

14                                                          Robert E. Dunn
                                                            Gibson Dunn & Crutcher
15                                                          1881 Page Mill Road
16                                                          Palo Alto, CA 94304-1211
                                                            Tel: (650) 849-5300
17                                                          Fax: 650-849-5333
                                                            rdunn@gibsondunn.com
18

19

20

21

22

23

24

25

26

27

28

     Notice of Appeal by The Washington Post
     Case 1:18-mc-00057-LJO-EPG Document 29 Filed 03/13/19 Page 5 of 5



 1
                                     CERTIFICATE OF SERVICE
 2
            I hereby certify that on March 13, 2019, I electronically transmitted the attached
 3
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice
 4
     of Electronic Filing to the CM/ECF registrants in the case.
 5

 6

 7                                                       /s/ Duffy Carolan
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Notice of Appeal by The Washington Post
